Citation Nr: 1201822	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left hip arthritis, evaluated as 10 percent disabling prior to July 27, 2009, and as 20 percent disabling from July 27, 2009.

2.  Entitlement to service connection for peripheral neuropathy of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948 and from June 1955 to February 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2008 rating decision, in part, denied entitlement to a rating in excess of 10 percent for left hip arthritis.  An August 2010 rating decision granted a 20 percent rating for left hip arthritis effective from July 27, 2009.

In July 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The Veteran has submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for depression, to include secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peripheral neuropathy of the left hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 27, 2009, the Veteran's left hip arthritis was not manifested by a limitation of left hip flexion to 30 degrees or abduction lost beyond 10 degrees.

2.  Since July 27, 2009, the Veteran's left hip arthritis has not been manifested by a limitation of left hip flexion to 20 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to July 27, 2009, the criteria for an evaluation greater than 10 percent for left hip arthritis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 (2011).

2.  For the period since July 27, 2009, the criteria for an evaluation greater than 20 percent for left hip arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the initial adjudication of the Veteran's claim in April 2008, VA notified the Veteran in a July 2007 correspondence of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are determined.  

VA has satisfied its duty to assist.  The claims file contains available VA and private medical records.  The Veteran was provided VA examinations in November 2007, March 2010, and May 2011.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2011).

II.  Increased Rating

The Veteran was in receipt of a noncompensable disability rating for his left hip arthritis since February 1985, a 10 percent rating since July 27, 2006, and a 20 percent rating since July 27, 2009.  He filed his claim of entitlement to an increased rating in July 2007.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

With respect to the period that is presently on appeal, the Veteran's left hip arthritis is rated as 10 percent disabling prior to July 27, 2009, and as 20 percent disabling on and after July 27, 2009.  

The 10 percent rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which directs that degenerative arthritis established by x-ray findings be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where a limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran was awarded a 10 percent rating under Diagnostic Code 5003 based on x-ray evidence of arthritis and objective confirmation of a limitation of left hip motion.  He was awarded a 20 percent rating effective from July 27, 2009, based on a limitation of abduction of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).  According to the August 2010 rating decision, VA resolved reasonable doubt in the Veteran's favor in assigning the 20 percent rating based on a July 27, 2009, VA medical record in which he was described as having severe degenerative joint disease of the left hip and contemplating surgery. 

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2011).  At the outset, the Board observes that there is no evidence of ankylosis of the hip, flail joint, or impairment of the femur with malunion or fracture.  Hence, 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255 are not for consideration.  In addition, Diagnostic Code 5251(limitation of extension of the thigh) only provides a maximum 10 percent rating and need not be considered further.  

Limitation of flexion of the thigh is evaluated as follows: flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 20 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of the thigh is evaluated as follows: limitation of thigh rotation with an inability to toe-out more than 15 degrees with the affected leg (10 percent); limitation of adduction with an inability to cross legs (10 percent); and limitation of abduction lost beyond 10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.   

The Board will not consider the rating criteria of Diagnostic Code 5253 on and after July 27, 2009, as that diagnostic code assigns a maximum 20 percent rating and the Veteran is already in receipt of a 20 percent rating during that period.

The November 2007 VA examination report reveals that the Veteran demonstrated left hip flexion to 50 degrees, extension to 5 degrees, abduction to 15 degrees, adduction to 10 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  The Veteran made facial expressions of discomfort with hip movement.  There was no effusion, edema, erythema, tenderness, palpable deformities, or instability.  The examiner opined that any additional limitation due to flare-ups could not be determined without resort to speculation.  

The March 2010 VA examination report reveals that the Veteran showed left hip flexion to 120 degrees, extension to 20 degrees, abduction to 5 degrees, adduction to 10 degrees, external rotation to 10 degrees, and internal rotation to 5 degrees.  There was no evidence of lower extremity radiculopathy.

At a May 2011 VA examination the Veteran reported severe pain, stiffness, and weakness.  He also reported instability, noting that he needs a cane and walker.  He reported that he is able to perform activities of daily living at a slow pace but is not able to get in and out of the bathtub because of his left leg.  Physical examination revealed that the Veteran showed left hip flexion after three repetitions to 115 degrees, extension to 15 degrees, abduction to 25 degrees, and adduction to 15 degrees.  Internal and external rotation were both to 0 degrees, as the Veteran was unable to bend his knee and perform these moves.  Range of motion was limited by left leg stiffness.  The examiner opined that the Veteran's bilateral hip disability caused mild functional limitation.  

The Board finds that this evidence, even taking into consideration the DeLuca factors, preponderates against finding that any limitation of the left hip warranted a rating in excess of 10 percent prior to July 27, 2009, and against entitlement to a rating in excess of 20 percent on and after that date.  The limitation of left hip flexion, abduction, adduction, and rotation as noted above do not support increased ratings.  In addition to the VA examination report discussed above, the Board has also considered the Veteran's VA and private medical treatment records but finds that the evidence preponderates against finding that increased ratings are warranted.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria set forth reasonably describe the disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to an increased evaluation for left hip arthritis, evaluated as 10 percent disabling prior to July 27, 2009, and as 20 percent disabling from July 27, 2009, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for peripheral neuropathy of the left hand.  He contends that this condition is either a residual of an in-service left ulnar fracture, for which service connection is in effect, or is a result of lifting injuries suffered when performing his duties as a medic.  

The Board finds that a new VA examination and etiology opinion are necessary to make a decision on this issue.  While the March 2010 VA examination report found "No objective evidence to support diagnosis of neuropathy," the claims file contains medical records from December 2008 and January 2009 that diagnose cervical degenerative disc and joint disease with C6 or C7 radiculitis.  Furthermore, a March 2010 record diagnosed bilateral carpal tunnel syndrome as well as bilateral ulnar tunnel syndrome by clinical examination.  This record notes decreased sensation to light touch in the distribution of the left median nerve and notes positive Phalen's test and Tinel sign.  As the March 2010 opinion did not discuss the Veteran's radiculopathy, or carpal or ulnar tunnel syndromes, as the Veteran is service connected for cervical spondylosis, and as service connection was denied based on no current disability, the Board finds that a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the appellant and request that he identify any health care provider who has treated his left hand numbness since May 2011.  The Board is particularly interested in securing medical records which would link any left hand disorder to service or to a service connected disorder.  Thereafter, the RO must attempt to secure all pertinent records.  If the RO cannot locate all records identified by the appellant, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA neurology examination to determine the nature and etiology of any diagnosed disability manifested by left hand numbness.  All indicated studies must be conducted to include, if clinically indicated, nerve conduction and electromyographic studies.  After diagnosing any pertinent disabilities, the examiner is to specifically address the following questions:

(a) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that any disability manifested by left hand numbness was incurred during the Veteran's service? 

(b) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that disability manifested by left hand numbness is caused or aggravated by service-connected disability, to include cervical spondylosis?

All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.

2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


